 


AMENDMENT
TO THE
COOPERATION AGREEMENT
AND
DEBENTURE MODIFICATION AGREEMENT


THIS AMENDMENT TO THE COOPERATION AGREEMENT AND DEBENTURE MODIFICATION AGREEMENT
is made and entered into as of December 31, 2007 (this “Amendment”) by and
between Joseph Freund (“Freund”) and Ira Sax (“Sax”; collectively referred to as
the “Buyers”).


W I T N E S S E T H
 
WHEREAS, Freund is holding a convertible debenture in the original principal
amount of $100,000 which was originally issued by DCI USA Inc. (the “Company”)
to Cornell Capital Partners, L.P. (“Cornell”) and assigned to Freund; and


WHEREAS, Sax is holding a convertible debenture in the original principal amount
of $100,000 which was originally issued by the Company to Cornell and assigned
to Sax; and
 
WHEREAS, each of the undersigned Buyers, each having the due authorization to
execute and deliver this Amendment, agree that the maturity date of such
convertible debentures (collectively “the Debentures”) shall be extended until
February 29, 2008.


NOW, THEREFORE, in consideration of the mutual covenants herein and other good
and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties hereby agree as follows:


1.  Modification of the Terms of the Debentures.  Each of the Buyers agrees that
the maturity date of the Debentures are hereby extended to February 29, 2008.
Other than as provided herein, no other terms or provisions of the Cooperation
Agreement dated November 1, 2006, as amended, or the Debenture Modification
Agreement dated November 1, 2006 shall be modified or amended by this Amendment.


2.  Reference.  On and after the date hereof, each reference in the Cooperation
Agreement and Debenture Modification Agreement to “this Agreement”, “hereunder”,
“hereof”, “herein” or words of like import, and each reference to the
Cooperation Agreement and/or the Debenture Modification Agreement or the
maturity date of the Debenture in any other agreement, document or other
instrument, shall automatically be deemed to include a reference to this
Amendment.


3.  Counterparts.  This Amendment may be executed in one or more counterparts
and by facsimile, and all of said counterparts taken together shall be deemed to
constitute one and the same instrument.
 

--------------------------------------------------------------------------------


 
4.  Captions.  The captions used in this Amendment are intended for convenience
of reference only, shall not constitute any part of this Amendment and shall not
modify or affect in any manner the meaning or interpretation of any of the
provisions of this Amendment.


5.  Binding Effect.  This Amendment shall be binding upon and inure to the
benefit of the respective heirs, executors, administrators, representatives and
the permitted successors and assigns of the parties hereto.


6.  Governing Law.  This Amendment and the rights and obligations of the parties
hereunder shall be governed by and construed in accordance with the laws of the
State of New York, without regard to conflict of laws rules applied in such
state.




[Remainder of Page Intentionally Omitted; Signature Pages to Follow]
 
 
2

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.


 
/s/ Joseph Freund      
Joseph Freund
 




/s/ Ira Sax          
Ira Sax
 
 
3

--------------------------------------------------------------------------------

 
 